Citation Nr: 1721747	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  15-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by: Valerie Marushige, one-time representative under section 
14.630  	


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's son, G.M. 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946, with service during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  New and material evidence was received within one year of the March 2013 rating decision.  Accordingly, this rating decision did not become final and is the proper determination certified for appellate review.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran's claims have been recharacterized as reflected on the cover page.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  After resolving reasonable doubt in favor of the Veteran, arthritis of the lumbar spine had its onset during active duty service.  

2.  After resolving reasonable doubt in favor of the Veteran, osteoarthritis of the right knee had its onset during active duty service.  

3.  After resolving reasonable doubt in favor of the Veteran, osteoarthritis of the left knee had its onset during active duty service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Medical evidence reveals that the Veteran has a current diagnosis of arthritis of the lumbar spine and the bilateral knees.  See March 2014 and April 2014 VA treatment records.      

The Veteran contends that his currently diagnosed back disability and bilateral knee disabilities had its onset during active duty service.  Specifically, he contends that he carried a heavy radio generator and loaded ammunition into cannons as part of his military responsibilities and that he fell and injured his back and knees while performing these responsibilities.  See September 2016 hearing transcript.  He contends that he reported his injuries and subsequent pain during service and that his reports were dismissed by the military doctor.  See April 2013 lay statement.  Moreover, he contends that he has experienced back and bilateral knee pain since his separation from service.  He reports that he left his first job after separation from service because of his back and knee pain and that he was unsuccessful in trying to obtain these records from his employer.  The Veteran's son reports that he witnessed his father having back and knee trouble while he was growing up.  See April 2013 and February 2014 lay statements.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).      

Despite the lack of service records documenting a back or knee injury during service, the Veteran is nevertheless competent to report a history of in-service injuries to his back and knees.  Moreover, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  He has consistently reported that he injured his back and bilateral knees during service.  His reports of back and knee injuries during service are consistent with the nature and circumstances of his military service, specifically his occupational military specialty of a radio operator and cannoneer with an artillery battalion during World War II.  Accordingly, the Board finds that the Veteran's lay statements regarding an in-service injury to his back and knees are competent and credible.  

Additionally, the Veteran is competent to report that he has experienced back and knee pain since separation from service as this is within his lay observation.  The Board notes that some medical records from the 1940s are associated with the claims file in relation to a March 1946 service connection claim for right hand disability, but that these records are silent as to back and knee pain.  However, it is not unreasonable that the Veteran could not now obtain medical records from the 1940s regarding his reports of back and knee pain while working in Japan.  Moreover, the Veteran and his son have consistently reported that the Veteran had back and knee pain since separation from service.  Thus, the Board finds that the lay statements regarding back and knee pain since service are competent and credible. 

In a May 2015 medical opinion, a VA doctor stated that the Veteran's arthritis of the back and the knees were less likely than not related to service.  He opined that the medical evidence of record does not show a chronic disability in service or for several years since separation from service, and that osteoarthritis is caused by the aging process.  However, the doctor does not adequately consider the Veteran's competent and credible lay statements that he injured his back and knee during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Accordingly, the May 2015 medical opinion is inadequate and has little probative value. 

What remains in this case, without the May 2015 medical opinion, are the Veteran's competent and credible lay statements that he injured his back and knees during military service and the Veteran and his son's competent and credible lay statements that he had back and knee pain since separation from service.  

At a minimum, the evidence is at least in equipoise as to whether the currently diagnosed arthritis of the lumbar spine and bilateral knees are due to his military service.  Accordingly, service connection for arthritis of the lumbar spine and osteoarthritis of the bilateral knees is warranted.  38 C.F.R. §§ 3.102, 3.303.      
  

ORDER

Service connection for arthritis of the lumbar spine is granted. 

Service connection for osteoarthritis of the left knee is granted.    

Service connection for osteoarthritis of the right knee is granted.    


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


